(Slip Opinion)              OCTOBER TERM, 2008                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

          ATLANTIC SOUNDING CO., INC., ET AL. v. 

                     TOWNSEND 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE ELEVENTH CIRCUIT

       No. 08–214.     Argued March 2, 2009—Decided June 25, 2009
Atlantic Sounding Co. allegedly refused to pay maintenance and cure to
  respondent Townsend for injuries he suffered while working on its
  tugboat, and then filed this declaratory relief action regarding its ob
  ligations. Townsend filed suit under the Jones Act and general mari
  time law, alleging, inter alia, arbitrary and willful failure to provide
  maintenance and cure. He filed similar counterclaims in the declara
  tory judgment action, seeking punitive damages for the maintenance
  and cure claim. The District Court denied petitioners’ motion to dis
  miss the punitive damages claim, but certified the question for inter
  locutory appeal. Following its precedent, the Eleventh Circuit held
  that punitive damages may be awarded for the willful withholding of
  maintenance and cure.
Held: Because punitive damages have long been an accepted remedy
 under general maritime law, and because neither Miles v. Apex Ma
 rine Corp., 498 U.S. 19, nor the Jones Act altered this understand
 ing, punitive damages for the willful and wanton disregard of the
 maintenance and cure obligation remain available as a matter of
 general maritime law. Pp. 2–19.
    (a) Settled legal principles establish three points central to this
 case. Pp. 2–9.
      (i) Punitive damages have long been an available remedy at
 common law for wanton, willful, or outrageous conduct. English law
 during the colonial era accorded juries the authority to award such
 damages when warranted. And American courts have likewise per
 mitted such damages since at least 1784. This Court has also found
 punitive damages authorized as a matter of common-law doctrine.
 See, e.g., Day v. Woodworth, 13 How. 363. Pp. 3–5.
2              ATLANTIC SOUNDING CO. v. TOWNSEND

                                  Syllabus

         (ii) The common-law punitive damages tradition extends to
    claims arising under federal maritime law. See Lake Shore & Michi
    gan Southern R. Co. v. Prentice, 147 U.S. 101, 108. One of this
    Court’s first cases so indicating involved an action for marine tres
    pass. See The Amiable Nancy, 3 Wheat. 546. And lower federal
    courts have found punitive damages available in maritime actions for
    particularly egregious tortious acts. Pp. 5–6.
         (iii) Nothing in maritime law undermines this general rule’s ap
    plicability in the maintenance and cure context. The maintenance
    and cure obligation dates back centuries as an aspect of general
    maritime law, and the failure of a seaman’s employers to provide
    adequate medical care was the basis for awarding punitive damages
    in cases decided in the 1800’s. This Court has since registered its
    agreement with such decisions and has subsequently found that in
    addition to wages, “maintenance” includes food and lodging at the
    ship’s expense, and “cure” refers to medical treatment, Lewis v. Lewis
    & Clark Marine, Inc., 531 U.S. 438, 441. Moreover, an owner’s fail
    ure to provide proper medical care for seamen has provided lower
    courts the impetus to award damages that appear to contain at least
    some punitive element. Pp. 7–8.
         (iv) Under these settled legal principles, respondent is entitled to
    pursue punitive damages unless Congress has enacted legislation
    that departs from the common-law understanding. P. 9.
       (b) The plain language of the Jones Act does not provide a basis for
    overturning the common-law rule. Congress enacted the Jones Act to
    overrule The Osceola, 189 U.S. 158, where the Court prohibited a
    seaman or his family from recovering for injuries or death suffered
    due to his employers’ negligence. To that end, the Act created a
    statutory negligence cause of action, but it did not eliminate pre
    existing remedies available to seamen for the separate common-law
    cause of action based on maintenance and cure. The Act bestows the
    right to “elect” to bring a Jones Act claim, thereby indicating a choice
    of actions for seamen—not an exclusive remedy. Because the then
    accepted remedies arose from general maritime law, it necessarily
    follows that Congress envisioned their continued availability. See
    Chandris, Inc. v. Latsis, 515 U.S. 347, 354. Had the Jones Act been
    the only remaining remedy available, there would have been no elec
    tion to make. And, the only statutory restrictions on general mari
    time maintenance and cure claims were enacted long after the Jones
    Act’s passage and limit availability for only two discrete
    classes: foreign workers on offshore oil and mineral production facili
    ties and sailing school students and instructors. This indicates that
    “Congress knows how to” restrict the traditional maintenance and
    cure remedy “when it wants to.” Omni Capital Int’l, Ltd. v. Rudolf
                   Cite as: 557 U. S. ____ (2009)                   3

                             Syllabus

Wolff & Co., 484 U.S. 97, 106. This Court has consistently observed
that the Jones Act preserves common-law causes of action such as
maintenance and cure, see. e.g., The Arizona v. Anelich, 298 U.S.
110, and its case law supports the view that punitive damages
awards, in particular, continue to remain available in maintenance
and cure actions, see Vaughan v. Atkinson, 369 U.S. 527. Pp. 9–13.
     (i) Contrary to petitioners’ argument, Miles does not limit recov
ery to the remedies available under the Jones Act. Miles does not
address either maintenance and cure actions in general or the avail
ability of punitive damages for such actions. Instead, it grappled
with the entirely different question whether general maritime law
should provide a cause of action for wrongful death based on unsea
worthiness. The Court found that the Jones Act and the Death on
the High Seas Act (DOHSA), along with state statutes, supported
recognition of a general maritime rule for wrongful death of a sea
man. However, since Congress had chosen to limit the damages
available in the Jones Act and DOHSA, excluding damages for loss of
society or lost future earnings, 498 U. S., at 21, 31–32, its judgment
must control the availability of remedies for wrongful-death actions
brought under general maritime law, id., at 32–36. Miles’ reasoning
does not apply here. Unlike Miles’ situation, both the general mari
time cause of action here (maintenance and cure) and the remedy
(punitive damages) were well established before the Jones Act’s pas
sage. And unlike Miles’ facts, the Jones Act does not address the
general maritime cause of action here or its remedy. It is thus possi
ble to adhere to the traditional understanding of maritime actions
and remedies without abridging or violating the Jones Act; unlike
wrongful-death actions, this traditional understanding is not a mat
ter to which “Congress has spoken directly.” See id., at 31. More
over, petitioners’ contrary view was directly rejected in Norfolk Ship
building & Drydock Corp. v. Garris, 532 U.S. 811, 820. If Miles
presented no barrier to the Garris Court’s endorsement of a previ
ously unrecognized maritime cause of action for negligent wrongful
death, there is no legitimate basis for a contrary conclusion here.
Like negligence, the duty of maintenance and cure and the general
availability of punitive damages have been recognized “for more than
a century,” 532 U. S., at 820. And because respondent does not ask
this Court to alter statutory text or “expand” the maritime tort law’s
general principles, Miles does not require eliminating the general
maritime remedy of punitive damages for the willful or wanton fail
ure to comply with the duty to pay maintenance and cure. The fact
that seamen commonly seek to recover under the Jones Act for main
tenance and cure claims, does not mean that the Jones Act provides
the only remedy. See Cortes v. Baltimore Insular Line, Inc., 287 U.S.
4             ATLANTIC SOUNDING CO. v. TOWNSEND

                               Syllabus

    367, 374–375. The laudable quest for uniformity in admiralty does
    not require narrowing available damages to the lowest common de
    nominator approved by Congress for distinct causes of action.
    Pp. 13–19.
496 F.3d 1282, affirmed and remanded.

  THOMAS, J., delivered the opinion of the Court, in which STEVENS,
SOUTER, GINSBURG, and BREYER, JJ., joined. ALITO, J., filed a dissenting
opinion, in which ROBERTS, C. J., and SCALIA and KENNEDY, JJ., joined.
                        Cite as: 557 U. S. ____ (2009)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 08–214
                                   _________________


ATLANTIC SOUNDING CO., INC., ET AL., PETITIONERS
           v. EDGAR L. TOWNSEND
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

          APPEALS FOR THE ELEVENTH CIRCUIT

                                 [June 25, 2009] 


  JUSTICE THOMAS delivered the opinion of the Court.
  The question presented by this case is whether an in
jured seaman may recover punitive damages for his em
ployer’s willful failure to pay maintenance and cure.
Petitioners argue that under Miles v. Apex Marine Corp.,
498 U.S. 19 (1990), seamen may recover only those dam
ages available under the Jones Act, 46 U.S. C. §30104.
We disagree. Historically, punitive damages have been
available and awarded in general maritime actions,
including some in maintenance and cure.         We find
that nothing in Miles or the Jones Act eliminates that
availability.
                             I
  Respondent Edgar L. Townsend was a crew member of
the Motor Tug Thomas. After falling on the steel deck of
the tugboat and injuring his arm and shoulder, respondent
claimed that petitioner Atlantic Sounding,1 the owner of
the tugboat, advised him that it would not provide main
——————
 1 Atlantic Sounding Co., Inc., is a wholly owned subsidiary of Weeks

Marine, Inc., the other petitioner in this case.
2           ATLANTIC SOUNDING CO. v. TOWNSEND

                     Opinion of the Court

tenance and cure. See 496 F.3d 1282, 1283 (CA11 2007).
“A claim for maintenance and cure concerns the vessel
owner’s obligation to provide food, lodging, and medical
services to a seaman injured while serving the ship.”
Lewis v. Lewis & Clark Marine, Inc., 531 U.S. 438, 441
(2001).
  Petitioners thereafter filed an action for declaratory
relief regarding their obligations with respect to mainte
nance and cure. Respondent filed his own suit under the
Jones Act and general maritime law, alleging negligence,
unseaworthiness, arbitrary and willful failure to pay
maintenance and cure, and wrongful termination. In
addition, respondent filed similar counterclaims in the
declaratory judgment action, seeking punitive damages for
the denial of maintenance and cure. The District Court
consolidated the cases. See 496 F. 3d, at 1283–1284.
  Petitioners moved to dismiss respondent’s punitive
damages claim. The District Court denied the motion,
holding that it was bound by the determination in Hines v.
J. A. LaPorte, Inc., 820 F.2d 1187, 1189 (CA11 1987) (per
curiam), that punitive damages were available in an
action for maintenance and cure. The court, however,
agreed to certify the question for interlocutory appeal. See
496 F. 3d, at 1284. The United States Court of Appeals for
the Eleventh Circuit agreed with the District Court that
Hines controlled and held that respondent could pursue
his punitive damages claim for the willful withholding of
maintenance and cure. 496 F. 3d, at 1285–1286. The
decision conflicted with those of other Courts of Appeals,
see, e.g., Guevara v. Maritime Overseas Corp., 59 F.3d
1496 (CA5 1995) (en banc); Glynn v. Roy Al Boat Man
agement Corp., 57 F.3d 1495 (CA9 1995), and we granted
certiorari, 555 U. S. ___ (2008).
                            II
    Respondent claims that he is entitled to seek punitive
                 Cite as: 557 U. S. ____ (2009)            3

                     Opinion of the Court

damages as a result of petitioners’ alleged breach of their
“maintenance and cure” duty under general maritime law.
We find no legal obstacle to his doing so.
                                A
   Punitive damages have long been an available remedy
at common law for wanton, willful, or outrageous conduct.
Under English law during the colonial era, juries were
accorded broad discretion to award damages as they saw
fit. See, e.g., Lord Townsend v. Hughes, 2 Mod. 150, 86
Eng. Rep. 994 (C. P. 1676) (“[I]n civil actions the plaintiff
is to recover by way of compensation for the damages he
hath sustained, and the jury are the proper judges
thereof” (emphasis in original)); 1 T. Sedgwick, Measure of
Damages §349, p. 688 (9th ed. 1912) (hereinafter Sedg
wick) (“Until comparatively recent times juries were as
arbitrary judges of the amount of damages as of the
facts”). The common-law view “was that ‘in cases where
the amount of damages was uncertain[,] their assessment
was a matter so peculiarly within the province of the jury
that the Court should not alter it.’ ” Feltner v. Columbia
Pictures Television, Inc., 523 U.S. 340, 353 (1998) (quoting
Dimick v. Schiedt, 293 U.S. 474, 480 (1935); alteration in
original).
   The jury’s broad discretion to set damages included the
authority to award punitive damages when the circum
stances of the case warranted. Just before the ratification
of the Constitution, Lord Chief Justice Pratt explained
that “a jury ha[s] it in [its] power to give damages for more
than the injury received. Damages are designed not only
as a satisfaction to the injured person, but likewise as a
punishment to the guilty, to deter from any such proceed
ing for the future, and as a proof of the detestation of the
jury to the action itself.” Wilkes v. Wood, Lofft 1, 18–19,
98 Eng. Rep. 489, 498–499 (C. P. 1763); see also Pacific
Mut. Life Ins. Co. v. Haslip, 499 U.S. 1, 25 (1991) (SCALIA,
4          ATLANTIC SOUNDING CO. v. TOWNSEND

                      Opinion of the Court

J., concurring in judgment) (“[P]unitive or ‘exemplary’
damages have long been a part of Anglo-American law”);
Huckle v. Money, 2 Wils. 205, 207, 95 Eng. Rep. 768, 769
(C. P. 1763) (declining to grant a new trial because the
jury “ha[s] done right in giving exemplary damages”).
    American courts have likewise permitted punitive dam
ages awards in appropriate cases since at least 1784. See,
e.g., Genay v. Norris, 1 S. C. L. 6, 7 (C. P. and Gen. Sess.
1784) (approving award of “very exemplary damages”
because spiking wine represented a “very wanton out
rage”); Coryell v. Colbaugh, 1 N. J. L. 77 (1791) (conclud
ing that a breach of promise of marriage was “of the most
atrocious and dishonourable nature” and supported “dam
ages for example’s sake, to prevent such offences in future”
(emphasis in original)). Although some States elected not
to allow juries to make such awards, the vast majority
permitted them. See 1 Sedgwick §§352, 354, at 694, 700.
By the middle of the 19th century, “punitive damages were
undoubtedly an established part of the American common
law of torts [and] no particular procedures were deemed
necessary to circumscribe a jury’s discretion regarding the
award of such damages, or their amount.” Haslip, supra,
at 26–27 (SCALIA, J., concurring in judgment).
    This Court has also found the award of punitive dam
ages to be authorized as a matter of common-law doctrine.
In Day v. Woodworth, 13 How. 363 (1852), for example, the
Court recognized the “well-established principle of the
common law, that in actions of trespass and all actions on
the case for torts, a jury may inflict what are called exem
plary, punitive, or vindictive damages upon a defendant
. . . .” Id., at 371; see also Philadelphia, W., & B. R. Co. v.
Quigley, 21 How. 202, 214 (1859) (“Whenever the injury
complained of has been inflicted maliciously or wantonly,
and with circumstances of contumely or indignity, the jury
are not limited to the ascertainment of a simple compensa
tion for the wrong committed against the aggrieved per
                 Cite as: 557 U. S. ____ (2009)            5

                     Opinion of the Court

son”); Barry v. Edmunds, 116 U.S. 550, 562 (1886)
(“[A]ccording to the settled law of this court, [a plaintiff]
might show himself, by proof of the circumstances, to be
entitled to exemplary damages calculated to vindicate his
right and protect it against future similar invasions”).
                              B
   The general rule that punitive damages were available
at common law extended to claims arising under federal
maritime law. See Lake Shore & Michigan Southern R.
Co. v. Prentice, 147 U.S. 101, 108 (1893) (“[C]ourts of
admiralty . . . proceed, in cases of tort, upon the same
principles as courts of common law, in allowing exemplary
damages . . .”). One of this Court’s first cases indicating
that punitive damages were available involved an action
for marine trespass. See The Amiable Nancy, 3 Wheat.
546 (1818). In the course of deciding whether to uphold
the jury’s award, Justice Story, writing for the Court,
recognized that punitive damages are an available mari
time remedy under the proper circumstances. Although
the Court found that the particular facts of the case did
not warrant such an award against the named defendants,
it explained that “if this were a suit against the original
wrong-doers, it might be proper to . . . visit upon them in
the shape of exemplary damages, the proper punishment
which belongs to such lawless misconduct.” Id., at 558;
see also Barry, supra, at 563 (“In The Amiable Nancy,
which was the case of a marine tort, Mr. Justice Story
spoke of exemplary damages as ‘the proper punish
ment which belongs to . . . lawless misconduct’ ” (citation
omitted)).
   The lower federal courts followed suit, finding that
punitive damages were available in maritime actions for
tortious acts of a particularly egregious nature. See, e.g.,
McGuire v. The Golden Gate, 16 F. Cas. 141, 143 (No.
8,815) (CC ND Cal. 1856) (“In an action against the perpe
6                ATLANTIC SOUNDING CO. v. TOWNSEND

                          Opinion of the Court

trator of the wrong, the aggrieved party would be entitled
to recover not only actual damages but exemplary,—such
as would vindicate his wrongs, and teach the tort feasor
the necessity of reform”); Ralston v. The State Rights, 20
F. Cas. 201, 210 (No. 11,540) (DC ED Pa. 1836) (“[I]t is not
legally correct . . . to say that a court cannot give exem
plary damages, in a case like the present, against the
owners of a vessel”); Boston Mfg. Co. v. Fiske, 3 F. Cas.
957 (No. 1,681) (CC Mass. 1820) (Story, J.) (“In cases of
marine torts, or illegal captures, it is far from being un
common in the admiralty to allow costs and expences, and
to mulct the offending parties, even in exemplary dam
ages, where the nature of the case requires it”). In short,
prior to enactment of the Jones Act in 1920, “maritime
jurisprudence was replete with judicial statements ap
proving punitive damages, especially on behalf of passen
gers and seamen.” Robertson, Punitive Damages in
American Maritime Law, 28 J. Mar. L. & Comm. 73, 115
(1997) (hereinafter Robertson); see also 2 Sedgwick §599b,
at 1156 (“Exemplary damages are awarded in Admiralty,
as in other jurisdictions”); 2 J. Sutherland, Law of Dam
ages §392, p. 1272 (4th ed. 1916) (“As a rule a court of
equity will not award [punitive] damages, but courts of
admiralty will . . .” (footnote omitted)).2


——————
    2 Althoughpunitive damages awards were rarely upheld on judicial
review, but see Roza v. Smith, 65 F. 592, 596–597 (DC ND Cal. 1895);
Gallagher v. The Yankee, 9 F. Cas. 1091, 1093 (No. 5,196) (DC ND Cal.
1859), that fact does not draw into question the basic understanding
that punitive damages were considered an available maritime remedy.
Indeed, in several cases in which a judgment awarding punitive dam
age awards was overturned on appeal, the reversal was based on
unrelated grounds. See, e.g., The Margharita, 140 F. 820, 824 (CA5
1905); Pacific Packing & Nav. Co. v. Fielding, 136 F. 577, 580 (CA9
1905); Latchtimacker v. Jacksonville Towing & Wrecking Co., 181 F.
276, 278 (CC SD Fla. 1910).
                 Cite as: 557 U. S. ____ (2009)           7

                     Opinion of the Court

                              C
   Nothing in maritime law undermines the applicability of
this general rule in the maintenance and cure context.
See G. Gilmore & C. Black, Law of Admiralty §6–13,
p. 312 (2d ed. 1975) (hereinafter Gilmore & Black) (ex
plaining that a seaman denied maintenance and cure “has
a free option to claim damages (including punitive dam
ages) under a general maritime law count”); Robertson 163
(concluding that breach of maintenance and cure is one of
the particular torts for which general maritime law would
most likely permit the awarding of punitive damages
“assuming . . . the requisite level of blameworthiness”).
Indeed, the legal obligation to provide maintenance and
cure dates back centuries as an aspect of general maritime
law, and the failure of a seaman’s employers to provide
him with adequate medical care was the basis for award
ing punitive damages in cases decided as early as the
1800’s.
   The right to receive maintenance and cure was first
recognized in this country in two lower court decisions
authored by Justice Story. See Harden v. Gordon, 11
F. Cas. 480 (No. 6,047) (CC Me. 1823); Reed v. Canfield, 20
F. Cas. 426 (No. 11,641) (CC Mass. 1832). According to
Justice Story, this common-law obligation to seamen was
justified on humanitarian and economic grounds: “If some
provision be not made for [seamen] in sickness at the
expense of the ship, they must often in foreign ports suffer
the accumulated evils of disease, and poverty, and some
times perish from the want of suitable nourishment. . . .
[T]he merchant himself derives an ultimate benefit [be
cause i]t encourages seamen to engage in perilous voyages
with more promptitude, and at lower wages.” Harden,
supra, at 483; see also Reed, supra, at 429 (“The seaman is
to be cured at the expense of the ship, of the sickness or
injury sustained in the ship’s service”).
   This Court has since registered its agreement with these
8           ATLANTIC SOUNDING CO. v. TOWNSEND

                        Opinion of the Court

decisions. “Upon a full review . . . of English and Ameri
can authorities,” the Court concluded that “the vessel and
her owners are liable, in case a seaman falls sick, or is
wounded, in the service of the ship, to the extent of his
maintenance and cure, and to his wages, at least so long
as the voyage is continued.” The Osceola, 189 U.S. 158,
175 (1903). Decisions following The Osceola have ex
plained that in addition to wages, “maintenance” includes
food and lodging at the expense of their ship, and “cure”
refers to medical treatment. Lewis, 531 U. S., at 441; see
also Gilmore & Black §6–12, at 267–268 (describing
“maintenance and cure” as including medical expenses, a
living allowance, and unearned wages).
   In addition, the failure of a vessel owner to provide
proper medical care for seamen has provided the impetus
for damages awards that appear to contain at least some
punitive element. For example, in The City of Carlisle, 39
F. 807 (DC Ore. 1889), the court added $1,000 to its dam
ages award to compensate an apprentice seaman for “gross
neglect and cruel maltreatment of the [seaman] since his
injury.” Id., at 809, 817. The court reviewed the indigni
ties to which the apprentice had been subjected as he
recovered without any serious medical attention, see id.,
at 810–812, and explained that “if owners do not wish to
be mulct in damages for such misconduct, they should be
careful to select men worthy to command their vessels and
fit to be trusted with the safety and welfare of their crews,
and particularly apprentice boys.” Id., at 817; see also The
Troop, 118 F. 769, 770–771, 773 (DC Wash. 1902) (ex
plaining that $4,000 was a reasonable award because the
captain’s “failure to observe the dictates of humanity” and
obtain prompt medical care for an injured seaman consti
tuted a “monstrous wrong”).3
——————
  3 Although these cases do not refer to “punitive” or “exemplary” dam

ages, scholars have characterized the awards authorized by these
                     Cite as: 557 U. S. ____ (2009) 
                  9

                          Opinion of the Court 


                             D

  The settled legal principles discussed above establish
three points central to resolving this case. First, punitive
damages have long been available at common law. Sec
ond, the common-law tradition of punitive damages ex
tends to maritime claims.4 And third, there is no evidence
that claims for maintenance and cure were excluded from
this general admiralty rule. Instead, the pre-Jones Act
evidence indicates that punitive damages remain available
for such claims under the appropriate factual circum
stances. As a result, respondent is entitled to pursue
punitive damages unless Congress has enacted legislation
departing from this common-law understanding. As ex
plained below, it has not.
                            III 

                             A

  The only statute that could serve as a basis for overturn
ing the common-law rule in this case is the Jones Act.
Congress enacted the Jones Act primarily to overrule The
Osceola, supra, in which this Court prohibited a seaman or
his family from recovering for injuries or death suffered
——————
decisions as such. See Robertson 103–105; Edelman, Guevara v.
Maritime Overseas Corp.: Opposing the Decision, 20 Tulane Mar. L. J.
349, 351, and n. 22 (1996).
  4 The dissent correctly notes that the handful of early cases involving

maintenance and cure, by themselves, do not definitively resolve the
question of punitive damages availability in such cases. See post, at 6–
8 (opinion of ALITO, J.). However, it neglects to acknowledge that the
general common-law rule made punitive damages available in maritime
actions. See supra, at 5–6. Nor does the dissent explain why mainte
nance and cure actions should be excepted from this general rule. It is
because of this rule, and the fact that these early cases support—rather
than refute—its application to maintenance and cure actions, see
supra, at 7–8, that the pre-Jones Act evidence supports the conclusion
that punitive damages were available at common law where the denial
of maintenance and cure involved wanton, willful, or outrageous
conduct.
10         ATLANTIC SOUNDING CO. v. TOWNSEND

                      Opinion of the Court

due to his employers’ negligence. To this end, the statute
provides in relevant part:
     “A seaman injured in the course of employment or, if
     the seaman dies from the injury, the personal repre
     sentative of the seaman may elect to bring a civil ac
     tion at law, with the right of trial by jury, against the
     employer. Laws of the United States regulating re
     covery for personal injury to, or death of, a railway
     employee apply to an action under this section.” 46
U.S. C. §30104(a) (incorporating the Federal Employ
     ers’ Liability Act, 45 U.S. C. §§51–60).
   The Jones Act thus created a statutory cause of action
for negligence, but it did not eliminate pre-existing reme
dies available to seamen for the separate common-law
cause of action based on a seaman’s right to maintenance
and cure. Section 30104 bestows upon the injured seaman
the right to “elect” to bring a Jones Act claim, thereby
indicating a choice of actions for seamen—not an exclusive
remedy. See Funk & Wagnalls New Standard Dictionary
of the English Language 798 (1913) (defining “elect” as
“[t]o make choice of”); 1 Bouvier’s Law Dictionary 979 (8th
ed. 1914) (defining “election” as “[c]hoice; selection”).
Because the then-accepted remedies for injured seamen
arose from general maritime law, see The Osceola, supra,
at 175, it necessarily follows that Congress was envision
ing the continued availability of those common-law causes
of action. See Chandris, Inc. v. Latsis, 515 U.S. 347, 354
(1995) (“Congress enacted the Jones Act in 1920 to remove
the bar to suit for negligence articulated in The Osceola,
thereby completing the trilogy of heightened legal protec
tions [including maintenance and cure] that seamen re
ceive because of their exposure to the perils of the sea”
(internal quotation marks omitted)); Stewart v. Dutra
Constr. Co., 543 U.S. 481, 487 (2005) (describing the
Jones Act as “remov[ing] this bar to negligence suits by
                 Cite as: 557 U. S. ____ (2009)           11

                     Opinion of the Court

seamen”). If the Jones Act had been the only remaining
remedy available to injured seamen, there would have
been no election to make.
   In addition, the only statutory restrictions expressly
addressing general maritime claims for maintenance and
cure were enacted long after the passage of the Jones Act.
They limit its availability for two discrete classes of peo
ple: foreign workers on offshore oil and mineral production
facilities, see §503(a)(2), 96 Stat. 1955, codified at 46
U.S. C. §30105(b), and sailing school students and in
structors, §204, 96 Stat. 1589, codified at 46 U.S. C.
§50504(b).     These provisions indicate that “Congress
knows how to” restrict the traditional remedy of mainte
nance and cure “when it wants to.” Omni Capital Int’l,
Ltd. v. Rudolf Wolff & Co., 484 U.S. 97, 106 (1987). Thus,
nothing in the statutory scheme for maritime recovery
restricts the availability of punitive damages for mainte
nance and cure for those, like respondent, who are not
precluded from asserting the general maritime claim.
   Further supporting this interpretation of the Jones Act,
this Court has consistently recognized that the Act “was
remedial, for the benefit and protection of seamen who are
peculiarly the wards of admiralty. Its purpose was to
enlarge that protection, not to narrow it.” The Arizona v.
Anelich, 298 U.S. 110, 123 (1936); see also American
Export Lines, Inc. v. Alvez, 446 U.S. 274, 282 (1980) (plu
rality opinion) (declining to “read the Jones Act as sweep
ing aside general maritime law remedies”); O’Donnell v.
Great Lakes Dredge & Dock Co., 318 U.S. 36, 43 (1943)
(“It follows that the Jones Act, in extending a right of
recovery to the seaman injured while in the service of his
vessel by negligence, has done no more than supplement
the remedy of maintenance and cure . . .”); Pacific S. S. Co.
v. Peterson, 278 U.S. 130, 134, 138–139 (1928) (holding
that the Jones Act “was not intended to restrict in any way
the long-established right of a seaman to maintenance,
12           ATLANTIC SOUNDING CO. v. TOWNSEND

                         Opinion of the Court

cure and wages”).
  Not only have our decisions repeatedly observed that
the Jones Act preserves common-law causes of action such
as maintenance and cure, but our case law also supports
the view that punitive damages awards, in particular,
remain available in maintenance and cure actions after
the Act’s passage. In Vaughan v. Atkinson, 369 U.S. 527
(1962), for example, the Court permitted the recovery of
attorney’s fees for the “callous” and “willful and persis
tent” refusal to pay maintenance and cure. Id., at 529–
531. In fact, even the Vaughan dissenters, who believed
that such fees were generally unavailable, agreed that a
seaman “would be entitled to exemplary damages in ac
cord with traditional concepts of the law of damages”
where a “shipowner’s refusal to pay maintenance stemmed
from a wanton and intentional disregard of the legal
rights of the seaman.” Id., at 540 (opinion of Stewart, J.);
see also Fiske, 3 F. Cas., at 957 (Story, J.) (arguing that
counsel fees are awardable in “[c]ourts of admiralty . . . not
technically as costs, but upon the same principles, as they
are often allowed damages in cases of torts, by courts of
common law, as a recompense for injuries sustained, as
exemplary damages, or as a remuneration for expences
incurred, or losses sustained, by the misconduct of the
other party”).5
  Nothing in the text of the Jones Act or this Court’s
decisions issued in the wake of its enactment undermines
——————
  5 In the wake of Vaughan, a number of lower courts expressly held

that punitive damages can be recovered for the denial of maintenance
and cure. See, e.g., Hines v. J. A. Laporte, Inc., 820 F.2d 1187, 1189
(CA11 1987) (per curiam) (upholding punitive damages award of $5,000
for an “arbitrary and bad faith breach of the duty to furnish mainte
nance and cure”); Robinson v. Pocahontas, Inc., 477 F.2d 1048, 1049–
1052 (CA1 1973) (affirming punitive damages award of $10,000 which
was based, in part, on the defendant’s initial withholding of mainte
nance and cure on the pretext that the seaman had been fired for
cause).
                    Cite as: 557 U. S. ____ (2009)                  13

                         Opinion of the Court

the continued existence of the common-law cause of action
providing recovery for the delayed or improper provision of
maintenance and cure. Petitioners do not deny the avail
ability of punitive damages in general maritime law, or
identify any cases establishing that such damages were
historically unavailable for breach of the duty of mainte
nance and cure. The plain language of the Jones Act,
then, does not provide the punitive damages bar that
petitioners seek.
                               B
   Petitioners nonetheless argue that the availability of
punitive damages in this case is controlled by the Jones
Act because of this Court’s decision in Miles, 498 U.S. 19;
see also post, at 5–6 (opinion of ALITO, J.). In Miles, peti
tioners argue, the Court limited recovery in maritime
cases involving death or personal injury to the remedies
available under the Jones Act and the Death on the High
Seas Act (DOHSA), 46 U.S. C. §§30301–30306.6 Petition
ers’ reading of Miles is far too broad.
   Miles does not address either maintenance and cure
actions in general or the availability of punitive damages
for such actions. The decision instead grapples with the
entirely different question whether general maritime law
should provide a cause of action for wrongful death based
on unseaworthiness. By providing a remedy for wrongful
death suffered on the high seas or in territorial waters, the
Jones Act and DOHSA displaced a general maritime rule
that denied any recovery for wrongful death. See Miles,
498 U. S., at 23–34. This Court, therefore, was called
upon in Miles to decide whether these new statutes sup
ported an expansion of the relief available under pre
——————
  6 DOHSA    applies only to individuals killed (not merely injured) by
conduct on the high seas. See 46 U.S. C. §30302. Because this case
involves injuries to a seaman, and not death on the high seas, DOHSA
is not relevant.
14        ATLANTIC SOUNDING CO. v. TOWNSEND

                     Opinion of the Court

existing general maritime law to harmonize it with a
cause of action created by statute.
   The Court in Miles first concluded that the “unanimous
legislative judgment behind the Jones Act, DOHSA, and
the many state statutes” authorizing maritime wrongful
death actions, supported the recognition of a general
maritime action for wrongful death of a seaman. Id., at 24
(discussing Moragne v. States Marine Lines, Inc., 398 U.S.
375 (1970), which overruled The Harrisburg, 119 U.S. 199
(1886)). Congress had chosen to limit, however, the dam
ages available for wrongful-death actions under the Jones
Act and DOHSA, such that damages were not statutorily
available for loss of society or lost future earnings. See
Miles, 498 U. S., at 21, 31–32. The Court thus concluded
that Congress’ judgment must control the availability of
remedies for wrongful-death actions brought under gen
eral maritime law, id., at 32–36.
   The reasoning of Miles remains sound. As the Court in
that case explained, “[w]e no longer live in an era when
seamen and their loved ones must look primarily to the
courts as a source of substantive legal protection from
injury and death; Congress and the States have legislated
extensively in these areas.” Id., at 27. Furthermore, it
was only because of congressional action that a general
federal cause of action for wrongful death on the high seas
and in territorial waters even existed; until then, there
was no general common-law doctrine providing for such an
action. As a result, to determine the remedies available
under the common-law wrongful-death action, “an admi
ralty court should look primarily to these legislative en
actments for policy guidance.” Ibid. It would have been
illegitimate to create common-law remedies that exceeded
those remedies statutorily available under the Jones Act
and DOHSA. See id., at 36 (“We will not create, under our
admiralty powers, a remedy . . . that goes well beyond the
limits of Congress’ ordered system of recovery for seamen’s
                     Cite as: 557 U. S. ____ (2009)                    15

                          Opinion of the Court

injury and death”).
   But application of that principle here does not lead to
the outcome suggested by petitioners or the dissent. See
post, at 2–3. Unlike the situation presented in Miles, both
the general maritime cause of action (maintenance and
cure) and the remedy (punitive damages) were well estab
lished before the passage of the Jones Act. See supra, at
3–8. Also unlike the facts presented by Miles, the Jones
Act does not address maintenance and cure or its remedy.7
It is therefore possible to adhere to the traditional under
standing of maritime actions and remedies without
abridging or violating the Jones Act; unlike wrongful
death actions, this traditional understanding is not a
matter to which “Congress has spoken directly.” See
Miles, supra, at 31 (citing Mobil Oil Corp. v.
Higginbotham, 436 U.S. 618, 625 (1978)). Indeed, the
Miles Court itself acknowledged that “[t]he Jones Act
evinces no general hostility to recovery under maritime
law,” 498 U. S., at 29, and noted that statutory remedy
limitations “would not necessarily deter us, if recovery . . .
were more consistent with the general principles of mari
time tort law.” Id., at 35. The availability of punitive
damages for maintenance and cure actions is entirely
faithful to these “general principles of maritime tort law,”
and no statute casts doubt on their availability under
general maritime law.
   Moreover, petitioners’ contention that Miles precludes
any action or remedy for personal injury beyond that made
available under the Jones Act was directly rejected by this
Court in Norfolk Shipbuilding & Drydock Corp. v. Garris,
532 U.S. 811, 818 (2001). That case involved the death of
——————
  7 Respondent’s claim is not affected by the statutory amendments to

the Jones Act that limit maintenance and cure recovery in cases involv
ing foreign workers on offshore oil and mineral production facilities, see
46 U.S. C. §30105, or sailing school students and instructors, §50504.
See supra, at 11.
16        ATLANTIC SOUNDING CO. v. TOWNSEND

                     Opinion of the Court

a harbor worker. Ibid. There, the Court recognized a
maritime cause of action for wrongful death attributable
to negligence although neither the Jones Act (which ap
plies only to seamen) nor DOHSA (which does not cover
territorial waters) provided such a remedy. Id., at 817–
818. The Court acknowledged that “it will be the better
course, in many cases that assert new claims beyond what
those statutes have seen fit to allow, to leave further
development to Congress.” Id., at 820. But the Court
concluded that the cause of action at issue there was “new
only in the most technical sense” because “[t]he general
maritime law has recognized the tort of negligence for
more than a century, and it has been clear since Moragne
that breaches of a maritime duty are actionable when they
cause death, as when they cause injury.” Ibid. The Court
thus found that “Congress’s occupation of this field is not
yet so extensive as to preclude us from recognizing what is
already logically compelled by our precedents.” Ibid.
   Because Miles presented no barrier to this endorsement
of a previously unrecognized maritime cause of action for
negligent wrongful death, we see no legitimate basis for a
contrary conclusion in the present case. Like negligence,
“[t]he general maritime law has recognized . . . for more
than a century” the duty of maintenance and cure and the
general availability of punitive damages. See Garris,
supra, at 820; see also supra, at 3–8. And because respon
dent does not ask this Court to alter statutory text or
“expand” the general principles of maritime tort law, Miles
does not require us to eliminate the general maritime
remedy of punitive damages for the willful or wanton
failure to comply with the duty to pay maintenance and
cure. “We assume that Congress is aware of existing law
when it passes legislation,” Miles, supra, at 32, and the
available history suggests that punitive damages were an
established part of the maritime law in 1920, see supra, at
                     Cite as: 557 U. S. ____ (2009)                   17

                          Opinion of the Court

5–8.8
   It remains true, of course, that “[a]dmiralty is not cre
ated in a vacuum; legislation has always served as an
important source of both common law and admiralty
principles.” Miles, supra, at 24. And it also is true that
the negligent denial of maintenance and cure may also be
the subject of a Jones Act claim. See Cortes v. Baltimore
Insular Line, Inc., 287 U.S. 367 (1932).9 But the fact that
seamen commonly seek to recover under the Jones Act for
the wrongful withholding of maintenance and cure does
not mean that the Jones Act provides the only remedy for
maintenance and cure claims. Indeed, contrary to peti
tioners’ view that the Jones Act replaced in their entirety
the remedies available at common law for maintenance
and cure, the Cortes decision explicitly acknowledged a
seaman’s right to choose among overlapping statutory and
common-law remedies for injuries sustained by the denial
of maintenance and cure. See 287 U. S., at 374–375 (A
seaman’s “cause of action for personal injury created by
the statute may have overlapped his cause of action for
breach of the maritime duty of maintenance and cure . . . .
In such circumstances it was his privilege, in so far as the
causes of action covered the same ground, to sue indiffer
——————
  8 In light of the Court’s decision in Norfolk Shipbuilding & Drydock
Corp. v. Garris, 532 U.S. 811, 818 (2001), our reading of Miles cannot,
as the dissent contends, represent an “abrup[t]” change of course. See
post, at 1.
  9 For those maintenance and cure claims that do not involve personal

injury (and thus cannot be asserted under the Jones Act), the dissent
argues that punitive damages should be barred because such claims are
based in contract, not tort. See post, at 8. But the right of maintenance
and cure “was firmly established in the maritime law long before
recognition of the distinction between tort and contract.” O’Donnell v.
Great Lakes Dredge & Dock Co., 318 U.S. 36, 42 (1943). Although the
right has been described as incident to contract, it cannot be modified
or waived. See Cortes v. Baltimore Insular Line, Inc., 287 U.S. 367,
372 (1932).
18           ATLANTIC SOUNDING CO. v. TOWNSEND

                          Opinion of the Court

ently on any one of them”).10
   As this Court has repeatedly explained, “remedies for
negligence, unseaworthiness, and maintenance and cure
have different origins and may on occasion call for applica
tion of slightly different principles and procedures.” Fitz
gerald v. United States Lines Co., 374 U.S. 16, 18 (1963);
see also Peterson, 278 U. S., at 138, 139 (emphasizing that
a seaman’s action for maintenance and cure is “independ
ent” and “cumulative” from other claims such as negli
gence and that the maintenance and cure right is “in no
sense inconsistent with, or an alternative of, the right to
recover compensatory damages [under the Jones Act]”).
See also Gilmore & Black §6–23, at 342 (“It is unques
tioned law that both the Jones Act and the unseaworthi
ness remedies are additional to maintenance and cure: the
seaman may have maintenance and cure and also one of
the other two”). The laudable quest for uniformity in
admiralty does not require the narrowing of available
damages to the lowest common denominator approved by
Congress for distinct causes of action.11 Although “ Con
——————
  10 The  fact that, in some cases, a violation of the duty of maintenance
and cure may also give rise to a Jones Act claim, see post, at 3 (opinion
of ALITO, J.), is significant only in that it requires admiralty courts to
ensure against double recovery. See Fitzgerald v. United States Lines
Co., 374 U.S. 16, 18–19 (1963) (authorizing a jury trial when a mainte
nance and cure claim is joined with a Jones Act claim because,
“[r]equiring a seaman to split up his lawsuit, submitting part of it to a
jury and part to a judge . . . can easily result in too much or too little
recovery”). Thus, a court may take steps to ensure that any award of
damages for lost wages in a Jones Act negligence claim is offset by the
amount of lost wages awarded as part of a recovery of maintenance and
cure. See, e.g., Petition of Oskar Tiedemann & Co., 367 F.2d 498, 505,
n. 6 (CA3 1966); Crooks v. United States, 459 F.2d 631, 633 (CA9
1972).
   11 Although this Court has recognized that it may change maritime

law in its operation as an admiralty court, see Edmonds v. Compagnie
Generale Transatlantique, 443 U.S. 256, 271 (1979), petitioners have
not asked the Court to do so in this case or pointed to any serious
                     Cite as: 557 U. S. ____ (2009)                    19

                          Opinion of the Court

gress . . . is free to say this much and no more,” Miles, 498
U. S., at 24 (internal quotation marks omitted), we will
not attribute words to Congress that it has not written.
                             IV
  Because punitive damages have long been an accepted
remedy under general maritime law, and because nothing
in the Jones Act altered this understanding, such damages
for the willful and wanton disregard of the maintenance
and cure obligation should remain available in the appro
priate case as a matter of general maritime law.12 Limit
ing recovery for maintenance and cure to whatever is
permitted by the Jones Act would give greater pre-emptive
effect to the Act than is required by its text, Miles, or any
of this Court’s other decisions interpreting the statute.
For these reasons, we affirm the judgment of the Court of
Appeals and remand the case for further proceedings
consistent with this opinion.
                                             It is so ordered.




——————
anomalies, with respect to the Jones Act or otherwise, that our holding
may create. Nor have petitioners argued that the size of punitive
damages awards in maintenance and cure cases necessitates a recovery
cap, which the Court has elsewhere imposed. See Exxon Shipping Co.
v. Baker, 554 U.S. ___, ___ (2008) (slip op., at 42) (imposing a punitive
to-compensatory ratio of 1:1). We do not decide these issues.
   12 Because we hold that Miles does not render the Jones Act’s dam

ages provision determinative of respondent’s remedies, we do not
address the dissent’s argument that the Jones Act, by incorporating the
provisions of the Federal Employers’ Liability Act, see 46 U.S. C.
§30104(a), prohibits the recovery of punitive damages in actions under
that statute. See post, at 3–5.
                 Cite as: 557 U. S. ____ (2009)            1

                     ALITO, J., dissenting


SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 08–214
                         _________________


ATLANTIC SOUNDING CO., INC., ET AL., PETITIONERS
           v. EDGAR L. TOWNSEND
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

          APPEALS FOR THE ELEVENTH CIRCUIT

                        [June 25, 2009] 


  JUSTICE ALITO, with whom THE CHIEF JUSTICE, JUSTICE
SCALIA, and JUSTICE KENNEDY join, dissenting.
  In Miles v. Apex Marine Corp., 498 U.S. 19 (1990), this
Court provided a workable framework for analyzing the
relief available on claims under general maritime law.
Today, the Court abruptly changes course. I would apply
the analytical framework adopted in Miles, and I therefore
respectfully dissent.
                             I
   In order to understand our decision in Miles, it is neces
sary to appreciate the nature of the authority that the
Miles Court was exercising. The Constitution, by extend
ing the judicial power of the United States to admiralty
and maritime cases, impliedly empowered this Court to
continue the development of maritime law “in the manner
of a common law court.” Exxon Shipping Co. v. Baker, 554
U.S. ___, ___ (2008) (slip op., at 16); see also Romero v.
International Terminal Operating Co., 358 U.S. 354, 360–
361 (1959). In Miles, this Court explained how that au
thority should be exercised in an era in which statutory
law has become dominant.
2          ATLANTIC SOUNDING CO. v. TOWNSEND

                      ALITO, J., dissenting

   Miles presented two questions regarding the scope of
relief permitted under general maritime law, the first of
which was whether damages for loss of society may be
recovered on a general maritime law wrongful-death
claim. In order to answer this question, the Court looked
to the Death on the High Seas Act, 46 U.S. C. §30301
et seq., and the Jones Act 46 U.S. C. §30101 et seq., both of
which created new statutory wrongful-death claims.
Because the relief available on these statutory claims does
not include damages for loss of society, the Court con
cluded that it should not permit such damages on a wrong
ful-death claim brought under general maritime law. The
Court explained:
    “We no longer live in an era when seamen and their
    loved ones must look primarily to the courts as a
    source of substantive legal protection from injury and
    death; Congress and the States have legislated exten
    sively in these areas. In this era, an admiralty court
    should look primarily to these legislative enactments
    for policy guidance.” 498 U. S., at 27 (emphasis
    added).
  The Court took a similar approach in answering the
second question in Miles—whether damages for loss of
future income should be available in a general maritime
law survival action. The Court noted that “[t]here are
indeed strong policy arguments for allowing such recov
ery” and that “admiralty courts have always shown a
special solicitude for the welfare of seamen and their
families.” Id., at 35–36. But because the Jones Act sur
vival provision “limits recovery to losses suffered during
the decedent’s lifetime,” the Court held that a similar
limitation should apply under general maritime law. Id.,
at 36.
  Miles thus instructs that, in exercising our authority to
develop general maritime law, we should be guided pri
                 Cite as: 557 U. S. ____ (2009)           3

                     ALITO, J., dissenting

marily by the policy choices reflected in statutes creating
closely related claims. Endorsing what has been termed a
principle of uniformity, Miles teaches that if a form of
relief is not available on a statutory claim, we should be
reluctant to permit such relief on a similar claim brought
under general maritime law.
                              II 

                              A

   The type of maintenance and cure claim that is most
likely to include a request for punitive damages is a claim
that a seaman suffered personal injury as a result of the
willful refusal to provide maintenance and cure. Such a
claim may be brought under general maritime law. See
Cortes v. Baltimore Insular Line, Inc., 287 U.S. 367, 374
(1932) (recognizing that a seaman may sue under general
maritime law to recover for personal injury resulting from
the denial of maintenance and cure). And a similar claim
may also be maintained under the Jones Act. See, e.g.,
Guevara v. Maritime Overseas Corp., 59 F.3d 1496, 1499–
1500 (CA5 1995) (en banc); G. Gilmore & C. Black, Law of
Admiralty §6–13, p. 311 (2d ed. 1975). To be sure, a sea
man asserting a Jones Act claim must show that his em
ployer was negligent, ibid., while a seaman proceeding
under general maritime law may recover compensatory
damages without establishing fault, id., at 310. But be
cause the prevailing rule in American courts does not
permit punitive damages without a showing of fault, see
Exxon Shipping, supra, at 16, n. 2, it appears that any
personal injury maintenance and cure claim in which
punitive damages might be awarded could be brought
equally under either general maritime law or the Jones
Act. The Miles uniformity therefore weighs strongly in
favor of a rule that applies uniformly under general mari
time law and the Jones Act. I therefore turn to the ques
tion whether punitive damages may be awarded under the
4            ATLANTIC SOUNDING CO. v. TOWNSEND

                      ALITO, J., dissenting

Jones Act.
                              B
  Enacted in 1920, the Jones Act, 46 U.S. C. §§30104–
30105(b), makes applicable to seamen the substantive
recovery provisions of the Federal Employers Liability Act
(FELA), 45 U.S. C. §51 et seq., which became law in 1908.
FELA, in turn, “recites only that employers shall be liable
in ‘damages’ for the injury or death of one protected under
the Act.” Miles, supra, at 32 (citing 45 U.S. C. §51).
  Prior to the enactment of the Jones Act, however, this
Court had decided several cases that explored the dam
ages allowed under FELA. In Michigan Central R. Co. v.
Vreeland, 227 U.S. 59 (1913), the Court dealt primarily
with the damages that may be recovered under FELA’s
wrongful-death provision, but the Court also discussed the
damages available in the case of injury. The Court noted
that if the worker in that case had not died from his inju
ries, “he might have recovered such damages as would
have compensated him for his expense, loss of time, suffer
ing and diminished earning power.” Id., at 65. Two years
later, in St. Louis, I. M. & S. R. Co. v. Craft, 237 U.S. 648
(1915), the Court reiterated that an injured worker may
recover only compensatory damages. Addressing the
damages available to a party bringing a survival claim,
the Court explained that the party may recover only those
damages that had accrued to the worker at the time of his
death and was thus limited to “such damages as will be
reasonably compensatory for the loss and suffering of the
injured person while he lived.” Id., at 658. See also ibid.
(damages “confined to the [the worker’s] personal loss and
suffering before he died”); Miller v. American President
Lines, Ltd., 989 F.2d 1450, 1457 (CA6), cert. denied, 510
U.S. 915 (1993) (“It has been the unanimous judgment of
the courts since before the enactment of the Jones Act that
punitive damages are not recoverable under [FELA]).”
                 Cite as: 557 U. S. ____ (2009)           5

                     ALITO, J., dissenting

  When Congress incorporated FELA unaltered into the
Jones Act, Congress must have intended to incorporate
FELA’s limitation on damages as well. Miles, 498 U. S., at
32. “We assume that Congress is aware of existing law
when it passes legislation.” Ibid. (citing Cannon v. Uni
versity of Chicago, 441 U.S. 677, 696–697 (1979)). It is
therefore reasonable to assume that only compensatory
damages may be recovered under the Jones Act. See
Pacific S. S. Co. v. Peterson, 278 U.S. 130, 136–.139
(1928) (under the Jones Act, a seaman may “recover com
pensatory damages for injuries caused by the negligence”).
And under Miles’ reasoning—at least in the absence of
some exceptionally strong countervailing considerations—
the rule should be the same when a seaman sues under
general maritime law for personal injury resulting from
the denial of maintenance and cure.
                           III
  In reaching the opposite conclusion, the Court reasons
that: punitive damages were available on maintenance
and cure claims prior to the enactment of the Jones Act
and that the Jones Act was not intended to trim the relief
available on such general maritime law claims. This
reasoning is flawed.
                             A
  First, the Court proceeds as if the question here were
whether the Jones Act was meant to preclude general
maritime law claims and remedies. See ante, at 9–10
(Jones Act does not “overtur[n]” or “eliminate pre-existing
remedies available to seamen”); ante, at 11 (Jones Act
“preserves common-law causes of action”); ante, at 15
(Miles does not “preclud[e]” all claims and remedies be
yond that made available under the Jones Act). Miles
explicitly rejected that argument. See 498 U. S., at 29.
But just because the Jones Act was not meant to preclude
6          ATLANTIC SOUNDING CO. v. TOWNSEND

                     ALITO, J., dissenting

general maritime claims or remedies, it does not follow
that the Jones Act was meant to stop the development of
general maritime law by the courts. The Jones Act is
significant because it created a statutory claim that is
indistinguishable for present purposes from a general
maritime law maintenance and cure claim based on per
sonal injury and because this statutory claim does not
permit the recovery of punitive damages. “Congress, in
the exercise of its legislative powers, is free to say ‘this
much and no more,’ ” and “an admiralty court should look
primarily to these legislative enactments for policy guid
ance.” Miles, supra, at 24, 27. This policy embodied in the
Jones Act thus constitutes a powerful argument in favor of
the development of a similar rule under general maritime
law.
                              B
  That brings me to the Court’s claim that the availability
of punitive damages was established before the Jones Act
was passed. If punitive damages were a widely recognized
and regularly employed feature of maintenance and cure
claims during the pre-Jones Act era, I would not rule out
the possibility that this history might be sufficient to
outweigh the Miles uniformity principle. But a search for
cases in which punitive damages were awarded for the
willful denial of maintenance of cure—in an era when
seamen were often treated with shocking callousness—
yields very little. Although American courts have enter
tained maintenance and cure suits since the early 19th
century, the Court points to only two reported cases—The
City of Carlisle, 39 F. 807 (DC Ore. 1889), and The Troop,
118 F. 769 (DC Wash. 1902)—that, as the Court carefully
puts it, “appear to contain at least some punitive element.”
Ante, at 8.
  The Court’s choice of words is well advised, for it is not
even clear that punitive damages were recovered in these
                 Cite as: 557 U. S. ____ (2009)           7

                     ALITO, J., dissenting

two obscure cases. In The City of Carlisle, a 16-year-old
apprentice suffered a fractured skull. The captain refused
to put ashore. Given little care, the apprentice spent the
next six or seven weeks in his bunk, wracked with pain,
and was then compelled to work 12 hours a day for the
remaining three months of the voyage. Upon landing, the
captain made no arrangements for care and did not pay for
the apprentice’s brain surgery. The apprentice received
an award of $1,000; that may include some “punitive
element,” but it seems likely that much if not all of that
sum represented compensation for the apprentice’s
months of agony and the lingering effects of his injury.
   The Court’s second case, The Troop, supra, involved
similarly brutal treatment. The seaman fell from a mast
and fractured an arm and a leg while his ship was six
miles from its port of departure. Refusing to return to
port, the captain subjected the seaman to maltreatment
for the remainder of the 36-day voyage. As a result, he
was required to undergo painful surgery, and his injuries
permanently prevented him from returning to work as a
mariner. He received an undifferentiated award of $4,000,
and while the court was sharply critical of the captain’s
conduct, it is far from clear that the award did not consist
entirely of compensatory damages for medical expenses,
lost future income, and pain and suffering.
   In addition to the two cases cited by the Court, respon
dent and an amicus claim that punitive damages were
awarded in a few additional cases. See Brief for Respon
dent 13; Brief for Amicus Curiae American Assn. of Jus
tice as Amicus Curiae 10–11. Of these cases, The Mar
gharita, 140 F. 820 (CA5 1905), is perhaps the most
supportive. There, the court explained that its award of
$1,500 would not only “compensate the seaman for his
unnecessary and unmerited suffering” but would “empha
size the importance of humane and correct judgment
under the circumstances on the part of the master.” Id., at
8          ATLANTIC SOUNDING CO. v. TOWNSEND

                       ALITO, J., dissenting

827. While the court’s reference to the message that the
award embodied suggests that the award was in part
punitive, it is also possible that the reference simply rep
resented a restatement of one of the traditional rationales
for maintenance and cure, i.e., that it served the economic
interests of shipowners and the general interests of the
country by making service as a seaman more attractive.
See Harden v. Gordon, 11 F. Cas. 480, 485 (No. 6,047) (CC
Me. 1823).
   The remaining cases contain harsh criticism of the
seamen’s treatment but do not identify any portion of the
award as punitive. See The Rolph, 293 F. 269 (ND Cal.
1923), aff’d, 299 F. 52 (CA9 1924) (undifferentiated award
of $10,000 for a seaman rendered blind in both eyes);
Tomlinson v. Hewett, 24 F. Cas. 29, 32 (No. 14,087) (DC
Cal. 1872).
   In sum, the search for maintenance and cure cases in
which punitive damages were awarded yields strikingly
slim results. The cases found are insufficient in number,
clarity, and prominence to justify departure from the Miles
uniformity principle.
                               IV
    There is one remaining question in this case, namely,
whether punitive damages are permitted when a seaman
asserts a general maritime law maintenance and cure
claim that is not based on personal injury. In Cortes, 287
U. S., at 371, the Court explained that the duty to furnish
maintenance and cure “is one annexed to the employment.
. . . Contractual it is in the sense that it has its source in a
relation which is contractual in origin, but, given the
relation, no agreement is competent to abrogate the inci
dent.” The duty is thus essentially quasicontractual, and
therefore, in those instances in which the seaman does not
suffer personal injury, recovery should be governed by the
law of quasi-contract. See Restatement (Second) of Con
                 Cite as: 557 U. S. ____ (2009)           9

                     ALITO, J., dissenting

tracts §§4b, 12f (1979); Restatement of Restitution §§113–
114 (1936); 1 D. Dobbs, Law of Remedies §4.2(3), pp 580
(2d ed. 1993). Thus, an award of punitive damages is not
appropriate. See also Guevara, 59 F. 3d, at 1513.
                        *      *   *
  For these reasons, I would hold that punitive damages
are not available in a case such as this, and I would there
fore reverse the decision of the Court of Appeals.